 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   EMMETT HARRIS,                                    No. 2:19-cv-1037 KJM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   RICK M. HILL, et al.,
15                      Defendants.
16

17         Plaintiff has filed a motion for a thirty-day extension of time to file an amended

18   complaint. Good cause appearing, IT IS HEREBY ORDERED that:

19         1. Plaintiff’s motion for an extension of time, ECF No. 12, is GRANTED.

20         2. Plaintiff shall have thirty days from the service of this order in which to file an

21   amended complaint.

22   DATED: May 24, 2021

23

24

25

26

27

28
